Citation Nr: 1813518	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-14 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel
INTRODUCTION

The Veteran had active service in the United States Air Force from October 1968 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  The Veteran filed a notice of disagreement in March 2013.  A statement of the case (SOC) was provided in April 2014.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) later in April 2014.  

The Veteran appeared before the undersigned Veterans Law Judge at a videoconference Board hearing in March 2017.  A transcript of the proceeding is associated with the claims file.  

The Board notes that additional VA and private treatment records, along with a buddy statement from a fellow veteran, have been uploaded to the Veteran's electronic file since the issuance of the April 2014 SOC.  The Veteran filed his substantive appeal in April 2014.  Under the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, evidence submitted by the Veteran is subject to initial review by the Board because the Veteran did not request in writing that the RO initially review such evidence. See 38 U.S.C. § 7105 (e)(1) (2012) (applicable in cases where substantive appeal filed on or after Feb. 2, 2013).
In regard to VA treatment records, while the medical records reflect a current diagnosis of hearing loss, that element of the Veteran's claim is undisputed.  The additional records do not address the contested issue of a nexus between his current hearing loss and tinnitus and his service; it was lack of a nexus that led the RO to deny the claims in the January 2013 rating decision.  As these records are not relevant to the disputed element upon which the claims turn, there is no prejudice to the Veteran in the Board proceeding with a decision at this time.  

This appeal was processed using the Virtual Benefits Management System (VBMS) and Legacy Content Manager (formerly Virtual VA) paperless claims processing systems.


FINDING OF FACT

Hearing loss and tinnitus were not present in service, did not manifest to a compensable disabling degree within the first year after the Veteran completed his service, and are not shown to be related to his military service.


CONCLUSIONS OF LAW

1.  The criteria establishing entitlement to service connection for a hearing loss disability are not met.  38 U.S.C. §§ 1110, 1112, 1154 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2017).

2.  The criteria establishing entitlement to service connection for tinnitus are not met.  38 U.S.C. §§ 1110, 1112, 1154 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

VCAA compliant notice was provided to the Veteran via an August 2012 letter, sent prior to the January 2013 rating decision on appeal.  The Board notes that the Veteran has not alleged or demonstrated any prejudice with regard to the content or timing of VA's notice.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The record reflects that VA has made reasonable efforts to obtain or assist in obtaining the relevant records for the claim adjudicated herein.  The pertinent evidence associated with the claim consists of service treatment records (STRs), post-service private and VA medical records, a VA examination report, and statements from the Veteran and a fellow veteran.  The Veteran was notified that while VA has a duty to make reasonable efforts to assist in obtaining evidence, ultimately it is the claimant's responsibility to submit relevant evidence in support of a claim.  VA has adequately discharged its duty to locate records and afforded the Veteran notice and opportunity to submit any identified records that may be in his possession.  The Board therefore finds that VA's duty to assist in obtaining the relevant records is met.

In summary, the duties imposed by the VCAA have been considered and satisfied.   There is no additional notice that should be provided, nor is there any indication of further existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every item of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence and focus specifically on what the evidence shows or fails to show as to the claims.  When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Legal Criteria

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C. § 1110; 38 C.F.R. 
§ 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of entitlement to service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A veteran seeking service connection must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Service connection may also be granted for certain chronic diseases if manifested to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Organic diseases of the nervous system, such as sensorineural hearing and tinnitus, are included in the list of chronic diseases under 38 C.F.R. § 3.309(a).  Fountain v. McDonald, 27 Vet. App. 258 (2015) (Tinnitus is an "organic disease of the nervous system" subject to presumptive service connection where there is evidence of acoustic trauma and nerve damage).

Whether lay evidence is competent and sufficient in a particular case is an issue of fact.  Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (where the condition is simple, for example, a broken leg, but not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Hearing Loss and Tinnitus

The Veteran asserts that he developed bilateral hearing loss and tinnitus as a result of his military service, including extended exposure to loud aircraft.  

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified puretone and speech recognition criteria.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Upon VA examination in January 2013, pure tone thresholds, in decibels, were measured as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
40
40
LEFT
10
10
15
30
45

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 98 percent in the left ear.  The examiner diagnosed bilateral sensorineural hearing loss.  Thus, the Veteran currently has bilateral hearing loss that reaches the level of a disability for VA purposes under 38 C.F.R. § 3.385.  The Veteran also has a current diagnosis of tinnitus, as reflected on the January 2013 VA examination report.  

Service treatment records (STRs) are silent to complaint or diagnosis related to hearing loss and tinnitus.  Upon separation from service, a Report of Medical Examination found no defects related to hearing loss or the ears.  The Veteran denied hearing loss and ear issues in an accompanying Report of Medical History.

However, the lack of evidence that a veteran exhibited hearing loss during service is not fatal to a claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, "where the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385."  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) (quoting from a brief of the VA Secretary).  

In the present case, military personnel records confirm the Veteran's military occupation specialty as an Aircraft Environmental Systems Repairman.  Such duty would, by necessity, involve exposure to loud noise.  His lay testimony regarding substantial noise exposure during his service is consistent with the personnel records.  Thus, the Veteran's exposure to hazardous noise levels is substantiated in this case.  38 U.S.C. § 1154.   

However, as explained herein, the Board finds that service connection is not warranted due to a lack of nexus between the current hearing loss and tinnitus experienced by the Veteran and the substantiated noise exposure in service.

As stated above, STRs disclose no complaints or assessment of hearing loss and tinnitus in service.  

Post-service treatment records first reflect a complaint of hearing loss in February 2008, at which time the Veteran was diagnosed with long-standing symmetrical progressive sloping sensorineural hearing loss bilaterally.  Hearing aids were recommended.  Tinnitus is first referenced in the Veteran's May 2012 application for benefits.

The Veteran underwent VA examination in conjunction with his hearing loss and tinnitus claims in January 2013, as reflected above.  Following review of the claims file and examination of the Veteran, the examiner opined that the hearing loss was not related to threshold shifts in service or noise exposure related to the military occupation specialty as an Aircraft Environmental Systems Repairman. He noted that hearing was found to be within normal limits at the time of enlistment and separation, therefore, the current hearing loss was not caused by or a result of an event during military service.  The examiner stated that while a decibel change was documented in service, it was not significant enough to reflect the first manifestations of the current hearing loss.  Finally, the examiner acknowledged the Veteran's current tinnitus; he opined that it is at least as likely as not a symptom associated with his hearing loss.  While he stated that the tinnitus etiology during active duty service cannot be determined with reasonable certainty based on available evidence in the record or scientific knowledge, he found no shift in hearing from the time of enlistment to present that is consistent with reported tinnitus.  The examiner noted that the reported tinnitus is likely related to the post-military events that caused the current hearing loss, as tinnitus is known to be a symptom of hearing loss.

The Veteran is competent to report hearing-related symptoms he has experienced because this requires only personal knowledge, not medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469.  However, he is not competent to opine on the complex medical question of etiology, particularly when the record does not show persuasive evidence of continuity of symptomatology.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.  Given the complexity of the medical issues at hand, the VA examiner's opinion is given significant weight in regard to the nexus between the symptoms described by the Veteran and the in-service noise exposure.  The examiner's opinion is considered probative, as it is uncontroverted by any evidence of record, apart from the Veteran's own implied assertions.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (in determining the weight assigned to this evidence, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data).  Absent countervailing medical evidence, the Board itself is prohibited from exercising its own independent judgment in the Veteran's favor.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board may not exercise its own independent judgment to resolve medical questions).

The Board also notes that the Veteran's hearing loss and tinnitus cannot be service connected on a presumptive basis as a chronic disease.  38 C.F.R. §§ 3.307, 3.309.  The presumption for chronic diseases, including sensorineural hearing loss and tinnitus due to acoustic trauma, deals with three presumptions: 1) a chronic diagnosis in service linked to the same chronic diagnosis after service; 2) a chronic diagnosis or symptoms thereof within a year of separation; or 3) continuity of symptomatology.  As described above, there was no diagnosis of hearing loss or tinnitus in service or within a year of separation.  Additionally, the record does not contain persuasive evidence weighing in favor of continuity of symptomatology.  Indeed, it was not until 2008 that hearing loss was first diagnosed.  While the Veteran contends the conditions began in service, this contention is inconsistent with the objective medical evidence of record.  Accordingly, service connection is not warranted on a presumptive basis.

There can be no doubt from review of the record that the Veteran rendered honorable and faithful service to our nation for which the Board is grateful.  However, after careful consideration, the Board concludes that the probative evidence of record weighs against a finding that the Veteran's hearing loss and tinnitus are related to his military service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


